Proceeding pursuant to section 298 of the Executive Law to review an order of the 'State Commission for Human Rights [now the State Division of Human Rights], dated March 29, 1968, which directed the City of Glen Cove and certain of its officials to cease and desist from engaging in and committing the discriminatory practices of withholding from Negro applicants, because of their race or color, the right to become members in the City of Glen Cove Volunteer Eire Department, etc., in which proceeding said State Division of Human Rights made a cross motion to enforce said order. An order was made by the Supreme Court, Nassau County, dated March 10, 1969, referring the proceeding to this court for determination and said State Division appealed from this order; however, the Division’s brief asks this court to determine the proceeding on the merits, thus abandoning its said appeal. Order of the commission annulled, on the law, and cross motion denied, without costs. The order of the State Commission was based on evidence of discriminatory practices which occurred prior to September 1, 1967, on which date legislation became effective to give the commission jurisdiction over discriminatory practices by volunteer fire departments, fire companies or fire corporations (L. 1967, ch. 628). The record contains no evidence of discriminatory practices subsequent to September 1, 1967. It is undisputed that after this date the City of Glen Cove Fire Department took all steps to eliminate the discrimination in question. The volunteer firemen involved herein are not employees of the City of Glen Cove and we find that prior to September 1, 1967 the commission lacked jurisdiction over discriminatory practices by volunteer fire departments, fire companies or fire corporations. We conclude that the commission lacked jurisdiction to make the order under review. We do not reach the question of whether the evidence supports the commission’s finding of discrimination prior to September 1, 1967. Beldoek, P.. J., Christ, Munder, Martuscello and Kleinfeld, JJ., concur.